Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the grooves flatten (claim 12) and the geographic design elements (claim 22) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, last paragraph, it is unclear what is meant by the grooves “flatten” because if the grooves flatten there is no longer a groove.  Also, in the last paragraph, there is no reference for “reducing pressure”; it is unclear what the pressure is reduced relative to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kirilichin (US 10,040,182) in view of Blakeley (US 3,411,398).  Kirilichin discloses a blind rivet nut (1) comprising a hollow shank having a front end and a rear end for passing into an opening (32) comprising a deformation portion (5) and a threaded portion (3) with a blind bore having an internal thread and a conical outer portion such that threaded portion translates onto the deformation portion to expand the deformable portion (Figs. 2A-2D).  The deformation portion having a first wall thickness, the threaded .
The use as a closure element, screw anchor and torque absorption are recitations of intended use which modified Kirilichin would be capable of.  See MPEP 2114.
In regards to new claim 22, any surface area of the deformation portion reads as geometric design elements configured to increase torque since there is no structure claimed of the elements and the torque is an intended.
In regards to new claim 23, the expansion of the deformation portion exerts a radial pressure is seen with the opening being deformed from an initial position (Figs. 2C-2D).


Response to Remarks
The previous objections and 112 rejections have been obviated by the amendments.  However, the amendments introduced a new 112 (b) rejection as explained above.

Applicant argues claim 12 defines over the combination of Kirilichin in view of Blakeley because Kirilichin does not disclose the grooves are for accommodating displaced materials nor the ridges or rings flatten and fill during a deformation process.  In response, the claims do not require the ridges or rings to deform but instead claims the grooves to flatten which is anticipated by Kirilichin.  Kirilichin disclose the grooves being filled with the introduction of displaced material of the opening to flatten the grooves which would “reduce” pressure.  Alternatively, the grooves flatten to reduce pressure is a recitation of intended use of which Kirilichin would be capable of depending on the hardness of the material forming the opening.  For example if the material forming the opening is harder than the ridges or rings then those ridges or rings would be flattened by the walls of the opening when the rivet nut is expanded.
Applicant further argues that the ridges or rings disclosed in Kirilichin appear to be threads designed to withstand deformation.  In response, the examiner does not find any evidence that the rings or ridges in Kirilichin are a thread.  However, the examiner agrees that they are likely intended to withstand deformation but as noted above, the claims do not require the rings or ridges to deform.  It is the grooves flatten and fill with displaced material which is exactly what happens in Kirilichin.  The examiner does not find any disclosure directed to the rings or ridges flatten only that the grooves accommodate displaced material (pg. 6, paragraph beginning line 21) and are then flat (top of page 4).

Applicant argues some of the claimed features are ignored in the rejection.  The examiner disagrees:
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The “minimum wall thickness” is again included in the article resulting from the combination.  Specifically, Blakeley discloses a minimum wall thickness at the break point (13).  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The “outwardly widening bevel arranged on the front of the shank configured to center the blind rivet nut in an opening” is shown in Blakeley (at 12) and the configured to center would be inherent since the shank is centered in the opening.  Again, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  
The “geometric design elements” does not impart any structural limitations on the claims because there is no particular structure required of the “geometric design elements”.  Indeed any structure of the article resulting from the combination would anticipate the “geometric design elements”.  Furthermore, the disclosure also does not describe or show what the “geometric design elements” are.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  






Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677